Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 15, 1993, *322which denied plaintiffs motion for summary judgment, unanimously affirmed, with costs.
The IAS Court properly denied summary judgment to plaintiff with respect to his claim for legal fees since there are questions of fact as to the scope of the retainer agreement, its application to an appeal for which defendant paid other counsel, and the amount of work actually done by plaintiff with respect to that appeal (see, Shaw v Manufacturers Hanover Trust Co., 68 NY2d 172), as well as the serious counterclaims raised. Concur—Murphy, P. J., Carro, Rubin and Williams, JJ.